 Case 1:19-cr-00232-NGG Document 10 Filed 05/21/19 Page 1 of 4 PageID #: 15

                       .FILED
                      -y- INCT RK S OFFICE
                      U.S. Dl«^- ,CT COURT E.D.N.Y.

JD:MEF                      MAY 2 12019 ★
F. #2019R00620
                      BROOKLYN OFFICE
UNITED STATES DISTRICT COURT                                     GARAUFIS, J.
EASTERN DISTRICT OF NEW YORK
                                           X                      REYES, MJ.

UNITED STATES OF AMERICA                              INDICTMENT


      - against-                                      Cr. No.
                                                      (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2),
DASHAUN PETTIFORD,                                     924(d)(1) and 3551          T. 21, U.S.C.,
                                                       § 853(p); T. 28, U.S.C., § 2461(c))
                        Defendant.


                                          -X


THE GRAND JURY CHARGES:


                        FELON IN POSSESSION OF A FIREARM


              1.     On or about April 14,2019, within the Eastern District of New York,

the defendant DASHAUN PETTIFORD,knowing that he had previously been convicted in a

court of a crime punishable by a term ofimprisonment exceeding one year, did knowingly

and intentionally possessed in and affecting commerce a firearm, to wit: a .22 caliber

Jimenez Arms pistol, bearing serial number 1236101, and ammunition.

              (Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION


              2.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,

Section 2461(c), which require the forfeiture of any firearm or ammunition involved in or

used in any knowing violations of Title 18, United States Code, Section 922 or Section 924,
 Case 1:19-cr-00232-NGG Document 10 Filed 05/21/19 Page 2 of 4 PageID #: 16




including but not limited to one .22 caliber Jimenez Arms pistol, bearing serial number

1236101, and ammunition recovered from the defendant in Brooklyn, New York, on or about

April 14,2019.

              3.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
 Case 1:19-cr-00232-NGG Document 10 Filed 05/21/19 Page 3 of 4 PageID #: 17




it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))

                                                                 A TRUE BILL



                                                          Qen
                                                                FOREPERSON



       RICHARD P. DONOGHUE
       UNITED STATES ATTORNEY
       EASTEROTISTRICT OF NEW YORK

By:
       Assistant Un
                  Case 1:19-cr-00232-NGG Document 10 Filed 05/21/19 Page 4 of 4 PageID #: 18

F. H 2019R00620

FORM DBD-34             No.
JUN.85


                               UNITED STATES DISTRICT COURT

                                             EASTERN District of NEW YORK

                                                     CRIMINAL DIVISION


                                     THE UNITED STATES OF AMERICA
                                                            VS.




                                                     DASHAUNPETTIFORD,

                                                                                     Defendant.


                                                      INDICTMENT

                         (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(d)(1) and 3551 ^s^.; T.
                                     21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))

                              A true bill



                                                              (I                       Foreperson

                        Filed in open court this                   day,

                        of                         A.D.20


                                                                                            Clerk




                        Bail, $



                                  Megan E, Farrellf Assistant U.S, Attorney (718)254-6448
